Citation Nr: 0716298	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-04 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to service-connected 
diabetes mellitus (claimed as diabetic neuropathy of 
bilateral upper extremities).

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision denied service connection for 
carpal tunnel syndrome, but granted service connection for 
erectile dysfunction and assigned a noncompensable evaluation 
effective from September 5, 2002.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have carpal tunnel syndrome 
that is related to his service-connected diabetes mellitus.

3.  The veteran has not been shown to have a deformity of the 
penis with loss of erectile power.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
carpel tunnel syndrome is proximately due to or the result of 
his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.115b, Diagnostic Code 7522 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of service connection for carpal 
tunnel syndrome, the Board has granted the veteran's claim in 
the decision below, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the issue of a higher initial evaluation for 
erectile dysfunction, the RO did provide the appellant with 
notice in July 2003, prior to the initial decision in  July 
2004, which granted service connection for erectile 
dysfunction and assigned a noncompensable evaluation 
effective from September 5, 2002.  The Board notes that the 
July 2003 letter was sent in conjunction with the veteran's 
claim for service connection.  However, as will be discussed 
below, the letter also contained the information necessary to 
substantiate a claim for an increased evaluation.  Therefore, 
the pre-decisional Pelegrini timing requirement has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the July 2003 letter stated that, 
"In order to support your claim for an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  A 
March 2006 letter also explained how disability ratings were 
determined.  Additionally, the November 2004 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  In fact, 
the SOC provided the veteran with the schedular criteria used 
to evaluate his service-connected erectile dysfunction, 
namely Diagnostic Code 7522.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2003 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the July 2003 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence and to ensure 
that that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim, and in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in June 2004, and a medical opinion was obtained 
in November 2006.  VA has further assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC, which informed him of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Section 
3.310 was recently amended to add a new subsection (b) which 
provides as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice- connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for carpal tunnel 
syndrome.  The veteran has contended that he currently has 
carpal tunnel syndrome that is related to his service-
connected diabetes.  The medical evidence indicates that he 
first complained of numbness in his arms in June 2000, and he 
was diagnosed with diabetic neuropathy in August 2003.  A 
February 2004 electromeylogram found the veteran to have 
marked diabetic peripheral neuropathy, mild C5 radiculopathy, 
mild left L5-S1 radiculopathy, and bilateral carpal tunnel 
syndrome.  A medical opinion was subsequently obtained in 
November 2006, and the examiner indicated that he had 
reviewed the veteran's claims file, including the February 
2004 electromyelogram report.  He concurred that the findings 
were consistent with polyneuropathy and bilateral carpal 
tunnel syndrome, but stated that he was unable to determine 
the clinical severity of the condition based solely on the 
electrophysiological abnormalities.  The examiner also noted 
that many risk factors have been reported in the etiology of 
carpal tunnel syndrome and indicated that the veteran's 
obesity and occupation, namely a professional golf 
instructor, may be of concern.  However, he also stated that 
diabetic patients are predisposed to mononeuropathies, 
including carpal tunnel syndrome, and commented that it would 
be a more frequent cause of carpal tunnel syndrome than 
either golf or obesity.  He concluded that the veteran's 
carpal tunnel syndrome was at least as likely as not related 
to his service-connected diabetes mellitus.  As such, there 
is evidence indicating that the veteran's service-connected 
diabetes mellitus may be related to his service-connected 
diabetes mellitus.  Accordingly, the Board finds that there 
is reasonable doubt as to whether the veteran's current 
carpal tunnel syndrome is causally or etiologically related 
to his period of service.

The Board notes that amendment to section 3.310 provides that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected" but then seems to state that VA will not 
concede aggravation unless such an increase in the level of 
severity is measurable by comparing a baseline level of 
severity to a current level of severity and it states that 
the "rating activity" will make this determination.  The 
Board notes that, despite the medical opinion of record noted 
above, which is favorable to the veteran, and despite medical 
evidence of record spanning several years which pertains to 
the veteran's carpal tunnel syndrome, the RO did not make the 
comparison regarding a baseline level of severity and current 
severity.  However, given the favorable medical evidence, the 
lack of any medical evidence to the contrary in this case, 
and the first sentence of the revised subsection (b) of 
section 3.310 which provides that any increase in severity 
will be service-connected, the Board concludes that service 
connection on a secondary basis must be granted in this case.

In this regard, to the extent that there is any reasonable 
doubt as to the relationship of the veteran's current carpal 
tunnel syndrome to his service-connected diabetes mellitus, 
that doubt will be resolved in the veteran's favor.  Based on 
the evidence of record, the Board finds that the veteran's 
current carpal tunnel syndrome is related to his service-
connected diabetes mellitus.  Accordingly, the Board 
concludes that service connection for carpal tunnel syndrome 
is warranted.


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for erectile dysfunction pursuant to 38 C.F.R. § 4.1115b, 
Diagnostic Code 7522.  Under that diagnostic code, a 20 
percent disability evaluation is warranted when there is a 
deformity of the penis with loss of erectile power.  Where 
the schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran in not entitled to a higher initial evaluation for 
his erectile dysfunction.  The medical evidence of record 
does not show the veteran to have a deformity of the penis.  
Instead, he has only complained of impotency for which he has 
been prescribed medication.  In fact, the veteran told the 
January 2006 VA examiner that he used Viagra, which sometimes 
works.  Thus, the only symptom attributable to the service-
connected erectile dysfunction is impotency, which is 
occasionally treatable with medicine.  This manifestation 
alone without related deformity of the penis is insufficient 
for the granting of a compensable evaluation under Diagnostic 
Code 7522.  As such, the veteran does not meet the minimal 
criteria for a compensable evaluation under Diagnostic 7522.  
Therefore, the Board finds that a higher initial evaluation 
for the veteran's erectile dysfunction is not warranted.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected erectile 
dysfunction has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
erectile dysfunction under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for carpal tunnel syndrome is granted.

An initial compensable evaluation for erectile dysfunction is 
denied.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


